DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
During a telephone conversation with Mr. Koichiro Nakamura on February 1, 2021, it was acknowledged that, in the previous Office action dated 01/29/2021, claim 21 was restricted improperly.  In view of this, the last Office Action is withdrawn and this new Office Action is issued. 
Regarding the new Office Action, the following corrective action is taken. 
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this new Office Action.
This is a first action on the merits of the application. Claims 1-12 and 14-21 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-12 in the reply filed on January 20, 2021 is acknowledged.  The new claim 21 which incorporate all the limitation of claim 1 will be also considered to be elected along with the invention I, claims 1-12. 
Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 1-12 and 21 are considered to be elected, and examined herein. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 2, 2018, July 20, 2020 and April 12, 2021 were considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regard(s) as the invention.
Claim 10 recites “the first shutoff valve” in line 4 and “the second shutoff valve” in line 5 which lack antecedent bases. Since the limitations “the first shutoff valve” and “the second shutoff valve” are recited in claim 9, claim 10 is considered to depend on claim 9. Or, it is respectfully suggested to define “a first shutoff valve” and “a second shutoff valve” earlier in claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 7 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (US 2016/0167802, hereinafter “Lo”).
In regard to claim 1, Lo discloses a fuel deoxygenation unit for a gas turbine engine of aircraft (paragraphs [0001]; [0017]), the fuel deoxygenation unit comprising (numerals from Fig. 1):
(i) A contactor (104, Fig. 1) (paragraph [0025]).
(ii) A fuel gas separator (106, Fig. 1) that is a centrifuge-separator pump (paragraph [0028]). There is a circulation gas flowpath from the fuel gas separator (106, Fig. 1) to the contactor (104, Fig. 1) that deliver inert gas via a gas pump (118, Fig. 1), an inert gas source (112, Fig. 1), and an inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve). 
(iii) An isolation valve (124, Fig. 1) in airflow communication with the circulation gas flowpath for modulating a gas flow through the circulation gas flowpath to the contactor (104, Fig. 1).

In regard to claim 2, Lo discloses the fuel oxygen conversion unit (100, Fig. 1) further defines a bypass gas flowpath that deliver the inert gas via references 124 [Wingdings font/0xE0] 102 [Wingdings font/0xE0] 115 [Wingdings font/0xE0] 117 [Wingdings font/0xE0] 104 in Fig. 1 that is in fluid communication with the circulation gas flowpath at a first location (location at 124, Fig. 1) positioned upstream of the contactor (104, Fig. 1) and a second location (location at 126, Fig. 1) positioned downstream of the fuel gas separator (106, Fig. 1), wherein the circulation gas flowpath comprises an inert gas path from the fuel gas separator (106, Fig. 1) to the contactor (104, Fig. 1) via a gas pump (118, Fig. 1), an inert gas source (112, Fig. 1) and an inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve).  The isolation 

In regard to claim 3, Lo discloses the inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve) positioned at the first location (location at 124, Fig. 1) can control the flow of the inert gas either to a boost pump (102, Fig. 1) or a contactor (104, Fig. 1) which directs the isolation valve (124, Fig. 1) a diverter valve (i.e., a valve that switches the flow of fluid between two different directions) as recited.

In regard to claim 7, Lo discloses a gas boost pump (102, Fig. 1).  Lo discloses an embodiment that the fuel gas separator (106, Fig. 1) (a centrifuge-separator pump) receives a drive torque from the same torque source, such as a motor or a gas turbine engine, as the boost pump (102, Fig. 1) (paragraph [0026]).

In regard to claims 11 and 12, Lo discloses a stripping gas source (i.e., an inert gas source) (112, Fig. 1) selectively in fluid communication with the circulation gas flowpath for selectively introducing a stripping gas from the stripping gas source to the circulation gas flowpath by using the isolation valve (124, Fig. 1) (paragraphs [0016]; [0017]).  It is noted that the stripping gas source (i.e., an inert gas source) (112, Fig. 1) is an inert gas generator, supply the pressurized purge gas to the inert gas source (112, Fig. 1) (paragraphs [0016]; [0017]; [0028]) which inherently teaches the presence of a gas tank (i.e., container). 
Lo discloses every limitations recited in claims 1-3, 7 and 11-12.
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 5, 8, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lo.
In regard to claim 4, Lo discloses the inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve) positioned at the first location (location at 124, Fig. 1) can control the flow of the inert gas either to a boost pump (102, Fig. 1) or a contactor (104, Fig. 1) which directs the isolation valve (124, Fig. 1) a diverter valve (i.e., a valve that switches the flow of fluid between two different directions) as recited. 
Lo discloses the fuel oxygen conversion unit (100, Fig. 1) further comprises a gas pump fuel discharge control valve (126, Fig. 1) (i.e., the second valve) at the second location (location at 126, Fig. 1). 
Lo does not explicitly discloses the gas pump fuel discharge control valve (126, Fig. 1) (i.e., the second valve) is a diverter valve.  
 Lo discloses the system (100, Fig. 1) may also include a control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system (paragraph [0031]).  In addition, Lo discloses the inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve) positioned at the first location (location at 124, Fig. 1) can control the flow of the inert gas either to a boost pump (102, Fig. 1) or a contactor (104, Fig. 1) which directs the isolation valve (124, Fig. 1) a diverter valve as recited. 
Therefore, in light of teachings from Lo, it its entirety, since the valves in the fuel deoxygenation unit (100, Fig. 1) can adopt various types of valves depending on the control goals and fluid flows, one skilled in the art would have reasonably expected that the limitation of the second diverter valve positioned at the second location (location at 126, Fig. 1) is considered prima facie obvious. 

In regard to claim 5, Lo discloses a gas boost pump (102, Fig. 1).  It is noted that the gas boost pump (102, Fig. 1) and the first location (location at 124, Fig. 1) is positioned in circulatory path of the inert gas thereby the first location can be considered to be located at the downstream or the upstream of the gas boost pump which renders the limitation recited in claim 5 obvious. 

In regard to claims 8 and 9, Lo discloses the system (100, Fig. 1) may also include a control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system.  The number and placement of the system valves may vary, but in the depicted embodiment the system (100, Lo discloses the inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve) positioned at the first location (location at 124, Fig. 1).  Since the teachings of Lo directs the inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve) can control the “amount” of the inert gas in the system, as set forth above, one skilled in the art would have reasonable expectation that the inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve) can be functioning as a shutoff valve that can reduce the “amount” of the inert gas in the system (100, Fig. 1) to zero. Consequently, it is the examiner’s assessment that the limitation recited in claim 8 is considered prima facie obvious over Lo’s teachings. 
In addition, the since the number and placement of the system valves may vary, the claimed presence of the second shutoff valve and the locations of the first and second shutoff valves as recited in claim 9 would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize fuel deoxygenation operation and utility taking into consideration the operational parameters of the fuel deoxygenation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the fuel feed/inert gas feed as well as the nature of the deoxygenated fuel end-products. 

In regard to claim 21, Lo discloses the fuel deoxygenation unit is in the context of a gas turbine engine of aircraft (paragraphs [0001]; [0017]).  Lo discloses the deoxygenated fuel that is discharged from the fuel gas separator (106, Fig. 1) is supplied to a gas turbine engine supply system for use in a non-illustrated gas turbine engine (paragraph [0028]). Therefore, it is Lo discloses gas turbine engine for an aircraft comprising the fuel deoxygenation unit (100, Fig. 1). 
Lo discloses the deoxygenated fuel is supplied to the combustor (paragraph [0028]) which directs a presence of a combustion section of the gas turbine engine.  Since the deoxygenated fuel is supplied to the combustor (paragraph [0028]), one skilled in the art expect the presence of a fuel delivery system for providing a flow of fuel to the combustion section as recited.  The presence of the fuel delivery system is considered prima facie obvious. 
Lo discloses the contactor (104, Fig. 1) defines a liquid fuel inlet from a fuel filter (117, Fig. 1), a stripping gas inlet from the isolation valve (124, Fig. 1), and a fuel/gas mixture outlet that supply the fuel/gas mixture to the fuel gas separator (106, Fig. 1).
Lo discloses the fuel gas separator (106, Fig. 1) defines a fuel/gas mixture inlet delivered from the contactor (104, Fig. 1) outlet, a liquid fuel outlet supplied to gas turbine engine fuel supply system, and a stripping gas outlet supplied to the gas pump (118, Fig. 1).
Lo discloses the liquid fuel inlet of the contactor (104, Fig. 1) and the liquid fuel outlet of the fuel gas separator (106, Fig. 1) are in fluid communication with the fuel delivery system, wherein the fuel oxygen conversion unit (100, Fig. 1) defines the circulation gas flowpath from the stripping gas outlet of the fuel gas separator (106, Fig. 1) to the stripping gas inlet of the contactor (104, Fig. 1).  The circulation gas flowpath comprises an inert gas path from the fuel gas separator (106, Fig. 1) to the contactor (104, Fig. 1) via a gas pump (118, Fig. 1), an inert gas source (112, Fig. 1) and an inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Lo, as applied to claim 1 above, and further in view of Johnson et al. (US 9,687,773 B2, hereinafter “Johnson”).
In regard to claim 6, Lo discloses the fuel oxygen conversion unit (100, Fig. 1) further comprises a gas boost pump (102, Fig. 1) positioned in the circulation gas flowpath.
But Lo does not explicitly disclose catalyst positioned in the circulation gas flowpath and the second location is positioned upstream of the catalyst.
Johnson discloses an aircraft fuel deoxygenation and tank inerting system includes an inert gas source, a fuel deoxygenation system, and an air/fuel heat exchanger (Abstract). Johnson discloses in an embodiment (depicted in FIG. 6) the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen. In the depicted embodiment, a catalyst can be used to promote this reaction at relatively low temperature (col. 4, lines 20-24).
It is noted that both the Lo and Johnson references direct aircraft fuel deoxygenation system comprising a fuel gas separator.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify fuel deoxygenation unit of Lo to provide the catalyst positioned in the circulation gas flowpath as taught by Johnson, this is because Johnson discloses in an embodiment (depicted in FIG. 6) that the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen, and a catalyst can be used to promote this reaction at relatively low temperature (Johnson, col. 4, lines 20-24).  The teachings of Lo and Johnson directs the second location (126, Fig. 1) is positioned upstream of the catalyst wherein the catalyst is combined with the inert gas source. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lo, as applied to claim 8 above, and further in view of Johnson.
In regard to claim 10, Lo discloses a gas boost pump (102, Fig. 1).  Lo discloses the fuel oxygen conversion unit (100, Fig. 1) further comprises a gas boost pump (102, Fig. 1) positioned in the circulation gas flowpath.
But Lo does not explicitly disclose catalyst positioned in the fuel oxygen conversion unit.
Johnson discloses an aircraft fuel deoxygenation and tank inerting system includes an inert gas source, a fuel deoxygenation system, and an air/fuel heat exchanger (Abstract). Johnson discloses in an embodiment (depicted in FIG. 6) the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen. In the depicted embodiment, a catalyst can be used to promote this reaction at relatively low temperature (col. 4, lines 20-24).
It is noted that both the Lo and Johnson references direct aircraft fuel deoxygenation system comprising a fuel gas separator.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify fuel deoxygenation unit of Lo to provide the catalyst positioned in the circulation gas flowpath as taught by Johnson, this is because Johnson discloses in an embodiment (depicted in FIG. 6) that the inert gas source 116 is implemented using a catalytic reactor 602 to oxidize fuel vapor and thereby deplete oxygen, and a catalyst can be used to promote this reaction at relatively low temperature (Johnson, col. 4, lines 20-24).  
Lo discloses the system (100, Fig. 1) may also include a control (150, Fig. 1) that is configured to control the positions of various system valves, and thereby control the amount and flow of inert gas and/or purge gas in the system.  The number and placement of the system valves may vary, but in the depicted embodiment the system 100 includes the previously mentioned bleed air inlet valve 114, the overboard control valve 116, an inert gas supply control valve 124, and a gas pump fuel discharge control valve 126 (paragraph [0031]).  In addition, Lo discloses the inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve) positioned at the first location (location at 124, Fig. 1).  Since the teachings of Lo directs the inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve) can control the “amount” of the inert gas in the system, as set forth above, one skilled in the art would have reasonable expectation that the inert gas supply control valve (124, Fig. 1) (i.e., an isolation valve) can be functioning as a shutoff valve that can reduce the “amount” of the inert gas in the system to zero. Consequently, it is the examiner’s assessment that the limitation recited in claim 8 is considered prima facie obvious over Lo’s teachings. 
In addition, the since the number and placement of the system valves may vary, the claimed presence of the second shutoff valve and the locations of the first and second shutoff valves as recited in claim 10 would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize fuel deoxygenation operation and utility taking into consideration the operational parameters of the fuel deoxygenation operation (time, temperature, pressure, throughput), the physical and chemical make-up of the fuel feed as well as the nature of the deoxygenated fuel end-products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772